Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/27/2022 and IDS filed on 5/27/2022. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 12, 13, 15-20 of U.S. Patent No. 11,383,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited a method/system/storage medium for detecting whether unknown data set of electricity consumption data include EV charging event based on encoding of  known data into series of symbol – wherein the patented application also encoding of unknown data into series of symbol (patented application claim 5), which correspond to the detecting of EV charging event based on encoded unknown data set of electricity consumption data of the current application.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Pub. No. 2016/0055419 A1) in view of Bordaweker et al. (U.S. Pub. No. 2019/0294953 A1).

As per claim 1, Fischer discloses:
A computer implemented method performed by a computing device with at least one processor, the method comprising: 
receiving unknown time series data of usage values of electricity consumption from a plurality of accounts, wherein the unknown time series data that corresponds to an account is unknown to have electric vehicle (EV) charge events (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown); 
for a given account of the plurality of accounts: converting the unknown time series data of usage values into a data structure of time intervals with corresponding usage values (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown, See Figure 1, -[prior art load curve is representation of time series such as interval between different hours of the day is considered as the unknown time series data as cited above]); 
executing a machine learning classifier with consumption pattern, wherein the machine learning classifier is trained to identify a set of known electric vehicle (EV) charge motifs comprising a sequence that represents an EV charging event that is distinguished from a non-charge motif (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], i.e. neural network …pattern recognition, See Para [0040], i.e. usage interval…known EV owner); 
detecting, by the machine learning classifier, whether the consumption pattern from the given account includes a string of high usage that are similar to one of the set of known EV charge motifs (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV , through pattern matching with machine learning is considered as the teaching as cited above]); and 
marking, by the machine learning classifier, the given account as having an electric vehicle charge event or as not having an electric vehicle charge event based at least on the detecting (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV in order to communicate information to them (See Para [0035]-[0037], is considered as marking as cited above]).
Fischer does not discloses:
encoding each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; 
wherein the encoding generates an encoded consumption pattern of symbols; 
executing a machine learning classifier with the encoded consumption pattern of symbols, and detecting, by the machine learning classifier, whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to one of the set of known motifs.
However, Bordaweker discloses: 
encoding each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption (See Para [0003], i.e. energy usage, See Para [0035]) during the time interval (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]); 
wherein the encoding generates an encoded consumption pattern of symbols (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]); 
executing a machine learning classifier with the encoded consumption pattern of symbols (See Para [0022], i.e. train neural network, See Para [0034]-[0038], See Para [0045], i.e. machine learning model to predict…data series), and detecting, by the machine learning classifier, whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to one of the set of known motifs (See Figure 7 & 8, See Para [0015]-[0016], i.e. time series are compared, See Para [0018]-[0020], i.e. compare time series…series of symbols, See Para [0023], See Para [0030]-[0044], See Para [0046]-[0057] –[
Bordweker teach the conversion of time series data into symbol for machine learning, and allow for the use of the symbols in order to identify similar pattern within the time series data represented by the symbols – therefore the combination of Bordweker into Fischer would allow Fischer to convert the time series data into symbols for machine learning and detecting EV charge event based on symbols as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Bordaweker 

into the teaching of Fischer because it would enable engineer to perform time series 

analysis based on context of time window (See Para [0015]-[0016]).


As per claim 2, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Bordaweker also discloses wherein the encoding further comprises: applying an encoding scheme of letters that represent the level of electricity consumption from a low usage level to a high usage level relative to a range of the usage values in the unknown time series data (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 3, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Bordaweker also discloses wherein the encoding further comprises: encoding each of the time intervals of electricity usage into one symbol from the series of symbols representing the level of electricity consumption in a given time interval, wherein a series of sequential time intervals becomes the encoded consumption pattern of symbols (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 4, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Fischer also discloses wherein the marking further comprises: in response to detecting that the encoded consumption pattern of symbols matches one motif from the set of known EV charge motifs, identify the given account as having an electric vehicle; and in response to detecting that the encoded consumption pattern of symbols does not match one motif from the set of known EV charge motifs, identify the given account as a non-electric vehicle owner (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 5, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Fischer also discloses wherein detecting whether the encoded consumption pattern of symbols includes the string of high usage symbols comprises: comparing one or more charge features from one or more known EV charging events to corresponding charge features from the unknown time series data to determine if a match is found within a threshold; and generating an output in accordance with a result of the match (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 6, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Fischer also discloses wherein detecting whether the encoded consumption pattern of symbols includes the string of high usage symbols comprises: searching the encoded consumption pattern of symbols from the unknown time series data for a symbol pattern of high usage symbols over a sustained time period of time intervals; identifying the symbol pattern of high usage symbols as a suspected EV charge event; determining charge features from the usage values in the sustained time period of time intervals; and determining, by the machine learning classifier, whether the symbol pattern and the charge features of the suspected EV charge event match any of the known EV charge motifs and corresponding known charge features of a known EV charge event (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 7, Fischer and Bordaweker discloses all of the features of claim 1 as discloses above wherein Fischer also discloses wherein the method further comprises: generating and transmitting an electronic message to a remote device associated with the account, wherein the electronic message includes instructions to change EV charging times to off-peak hours (See Para [0018- [0019], personalized communications, See Para [0037], i.e. encourage …charge .. off-peak hours).

As per claim 8, Fischer discloses:
A computing system, comprising: 
at least one memory; at least one processor connected to the at least one memory; an electric vehicle detection module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor cause the processor (See Figure 4, i.e. 416) to: 
receive unknown time series data of usage values of electricity consumption from a given account of a plurality of accounts, wherein the unknown time series data is unknown to have electric vehicle (EV) charge events (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown); 
convert the unknown time series data of usage values into a data structure of time intervals with corresponding usage values (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown, See Figure 1, -[prior art load curve is representation of time series such as interval between different hours of the day is considered as the unknown time series data as cited above]); 
execute a machine learning classifier with the consumption pattern, wherein the machine learning classifier is trained to identify a set of known electric vehicle (EV) charge motifs that represents an EV charging event that is distinguished from a non-charge motif (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], i.e. neural network …pattern recognition, See Para [0040], i.e. usage interval…known EV owner); 
detect, by the machine learning classifier, whether the consumption pattern from the given account includes a string of high usage that are similar to one of the set of known EV charge motifs (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV , through pattern matching with machine learning is considered as the teaching as cited above]); and 
mark, by the machine learning classifier, the given account as having an electric vehicle charge event or as not having an electric vehicle charge event based at least on the detecting (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV in order to communicate information to them (See Para [0035]-[0037], is considered as marking as cited above]).
Fischer does not discloses:
encode each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; 
wherein the encoding generates an encoded consumption pattern of symbols; 
execute a machine learning classifier with the encoded consumption pattern of symbols, and detect, by the machine learning classifier, whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to one of the set of known motifs.
However, Bordaweker discloses: 
encode each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption (See Para [0003], i.e. energy usage, See Para [0035]) during the time interval (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]); 
wherein the encoding generates an encoded consumption pattern of symbols (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]); 
execute a machine learning classifier with the encoded consumption pattern of symbols (See Para [0022], i.e. train neural network, See Para [0034]-[0038], See Para [0045], i.e. machine learning model to predict…data series), and detect, by the machine learning classifier, whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to one of the set of known motifs (See Figure 7 & 8, See Para [0015]-[0016], i.e. time series are compared, See Para [0018]-[0020], i.e. compare time series…series of symbols, See Para [0023], See Para [0030]-[0044], See Para [0046]-[0057] –[
Bordweker teach the conversion of time series data into symbol for machine learning, and allow for the use of the symbols in order to identify similar pattern within the time series data represented by the symbols – therefore the combination of Bordweker into Fischer would allow Fischer to convert the time series data into symbols for machine learning and detecting EV charge event based on symbols as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Bordaweker 

into the teaching of Fischer because it would enable engineer to perform time series 

analysis based on context of time window (See Para [0015]-[0016]).


As per claim 9, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Bordaweker also discloses wherein the instructions for encoding are configured to cause the processor to: apply an encoding scheme of letters that represent the level of electricity consumption from a low usage level to a high usage level relative to a range of the usage values in the unknown time series data (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 10, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Bordaweker also discloses wherein the instructions for encoding are configured to cause the processor to: encode each of the time intervals of electricity usage into one symbol from the series of symbols representing the level of electricity consumption in a given time interval, wherein a series of sequential time intervals becomes the encoded consumption pattern of symbols (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 11, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions for marking further comprise instructions configured to cause the processor to: in response to detecting that the encoded consumption pattern of symbols matches one motif from the set of known EV charge motifs, identify the given account as having an electric vehicle; and in response to detecting that the encoded consumption pattern of symbols does not match one motif from the set of known EV charge motifs, identify the given account as a non-electric vehicle owner (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 12, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions for detecting whether the encoded consumption pattern of symbols includes the string of high usage symbols further comprise instructions configured to cause the processor to: compare one or more charge features from one or more known EV charging events to corresponding charge features from the unknown time series data to determine if a match is found within a threshold; and generate an output in accordance with a result of the match (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 13, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions for detecting whether the encoded consumption pattern of symbols includes the string of high usage symbols further comprise instructions configured to cause the processor to: search the encoded consumption pattern of symbols from the unknown time series data for a symbol pattern of high usage symbols over a sustained time period of time intervals; identify the symbol pattern of high usage symbols as a suspected EV charge event; determine charge features from the usage values in the sustained time period of time intervals; and determine, by the machine learning classifier, whether the symbol pattern and the charge features of the suspected EV charge event match any of the known EV charge motifs and corresponding known charge features of a known EV charge event (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 14, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further comprising instructions to cause the processor to: identify locations of EV owners in an electric grid based on the plurality of accounts that are marked as having the electric vehicle charge event; and identify EV hot spots in the electric grid that represent a load increase in an area that has multiple EV owners (See Para [0018]-[0020], i.e. geographic locations, See Para [0033]).

As per claim 15, Fischer and Bordaweker discloses all of the features of claim 8 as discloses above wherein Fischer also discloses wherein the instructions further comprising instructions to cause the processor to, for an account that is marked as having the electric vehicle charge event: generate and transmit an electronic message to a remote device associated with the account, wherein the electronic message includes instructions to change EV charging times to off-peak hours (See Para [0018- [0019], personalized communications, See Para [0037], i.e. encourage …charge .. off-peak hours).

As per claim 16, Fischer discloses:
A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer (See Figure 4, i.e. 416) to: 
receive unknown time series data of usage values of electricity consumption from given account from a plurality of accounts, wherein the unknown time series data is unknown to have electric vehicle (EV) charge events (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown);
convert the unknown time series data of usage values into a data structure of time intervals with corresponding usage values  (See Para [0017]-[0018], i.e. load curve data…power load, Para [0022]-[0024], i.e. load curve data, See Para [0033], i.e. load-curve data for users for which…EV ownership is unknow, See Para [0039], See Para [0053]-[0056], i.e. load-curve data for … users …EV ownership status is unknown, See Figure 1, -[prior art load curve is representation of time series such as interval between different hours of the day is considered as the unknown time series data as cited above]); 
 detect whether the consumption pattern of symbols from the given account includes a string of high usage that are similar to a known EV charge motif that represents a known EV charging event that is distinguished from a non-charge motif (See Para [0029], i.e. EV charging…predictable load increase…1-2KW…separate …charging event, See Para [0030]-[0035], i.e. neural network …pattern recognition, See Para [0040], i.e. usage interval…known EV owner); and 
mark the given account as having an electric vehicle charge event or as not having an electric vehicle charge event based at least on the detecting (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model –[prior art determine if customer have EV in order to communicate information to them (See Para [0035]-[0037], is considered as marking as cited above]).
Fischer does not discloses:
encode each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption during the time interval; 
wherein the encoding generates an encoded consumption pattern of symbols;
detect whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to a known motif.
However, Bordaweker discloses: 
encode each of the time intervals with a symbol from a series of symbols representing a level of electricity consumption (See Para [0003], i.e. energy usage, See Para [0035]) during the time interval (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]);
wherein the encoding generates an encoded consumption pattern of symbols (See Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]);
detect whether the encoded consumption pattern of symbols from the given account includes a string of high usage symbols that are similar to a known motif (See Figure 7 & 8, See Para [0015]-[0016], i.e. time series are compared, See Para [0018]-[0020], i.e. compare time series…series of symbols, See Para [0023], See Para [0030]-[0044], See Para [0046]-[0057] –[Bordweker teach the conversion of time series data into symbol for machine learning, and allow for the use of the symbols in order to identify similar pattern within the time series data represented by the symbols – therefore the combination of Bordweker into Fischer would allow Fischer to convert the time series data into symbols for machine learning and detecting EV charge event based on symbols as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Bordaweker 

into the teaching of Fischer because it would enable engineer to perform time series 

analysis based on context of time window (See Para [0015]-[0016]).


As per claim 17, Fischer and Bordaweker discloses all of the features of claim 16 

as discloses above wherein Bordaweker also discloses wherein the instructions for encoding are configured to cause the processor to: apply an encoding scheme of letters that represent the level of electricity consumption from a low usage level to a high usage level relative to a range of the usage values in the unknown time series data (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 18, Fischer and Bordaweker discloses all of the features of claim 16 as discloses above wherein Bordaweker also discloses wherein the instructions for encoding are configured to cause the processor to: encode each of the time intervals of electricity usage into one symbol from the series of symbols representing the level of electricity consumption in a given time interval, wherein a series of sequential time intervals becomes the encoded consumption pattern of symbols (See Para [0003], i.e. energy usage, See Para [0035], Para [0018]-[0020], i.e. time series … converted to sequence of symbols, See Para [0035], See Para [0049]-[0052]).

As per claim 19, Fischer and Bordaweker discloses all of the features of claim 16 as discloses above wherein Fischer also discloses wherein the instructions for marking further comprise instructions configured to cause the processor to: in response to detecting that the encoded consumption pattern of symbols matches one motif from the set of known EV charge motifs, identify the given account as having an electric vehicle; in response to detecting that the encoded consumption pattern of symbols does not match one motif from the set of known EV charge motifs, identify the given account as a non-electric vehicle owner; and repeat the converting, encoding, detecting, and marking for other accounts from the plurality of accounts (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

As per claim 20, Fischer and Bordaweker discloses all of the features of claim 16 as discloses above wherein Fischer also discloses wherein the instructions for detecting whether the encoded consumption pattern of symbols includes the string of high usage symbols further comprise instructions configured to cause the processor to: search the encoded consumption pattern of symbols from the unknown time series data for a symbol pattern of high usage symbols over a sustained time period of time intervals; identify the symbol pattern of high usage symbols as a suspected EV charge event; determine charge features from the usage values in the sustained time period of time intervals; and determine whether the symbol pattern and the charge features of the suspected EV charge event match any of the known EV charge motifs and corresponding known charge features of a known EV charge event (See Para [0021], i.e. pattern recognition…EV ownership, Para [0029]-[0031], See Para [0034]-[0036], i.e. EV ownership determination can be provided…classification result of the configured model).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/           Primary Examiner, Art Unit 2851